UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MIKEISHA BLACKMAN, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                  Civil Action No. 97-1629 (PLF)
                                          )                  Consolidated with
DISTRICT OF COLUMBIA, et al.,             )                  Civil Action No. 97-2402 (PLF)
                                          )
            Defendants.                   )
_________________________________________ )



                          MEMORANDUM OPINION AND ORDER

               On January 8, 2016, Daniel McCall moved to continue the evidentiary hearing

that had been set in this matter for January 12, 2016. The Court granted the continuance by

Minute Order of January 11, 2016. Petitioner Jayshawn Douglas responded, consenting to

continuing the hearing, but requesting that: (1) mediation be continued until February 29, 2016;

(2) depositions be authorized and taken in March; (3) a firm hearing date be set in April with no

further continuances absent extraordinary circumstances; and (4) the memoranda of law

referenced in this Court’s August 18, 2015 Order be due two weeks prior to the evidentiary

hearing date. McCall argues that settlement discussions with Magistrate Judge Harvey should be

allowed to continue until Judge Harvey believes that the matter is at an impasse and discussions

no longer are fruitful. McCall, however, does not object to taking relevant depositions and filing

memoranda of law in the meantime.

               As long as sessions before Magistrate Judge Harvey continue to be productive

towards resolving this matter, the Court is reluctant to impose a firm deadline for the conclusion
of settlement discussions. This matter, however, has been pending since November 4, 2014, and

almost six months have passed since the originally scheduled date for the evidentiary hearing.

The Court believes that a firm date for the evidentiary hearing may aid settlement discussions.

The Court therefore will order that no further continuances of the evidentiary hearing in this

matter will be granted absent extraordinary circumstances. The parties will also be authorized to

take relevant depositions and file memoranda of law in preparation for the hearing. The Court

encourages the parties to continue to engage in good-faith settlement discussions and to finally

resolve this matter. For these reasons, it is hereby

               ORDERED that the parties – including the District of Columbia – shall meet and

confer and file a joint status report on or before January 29, 2016, proposing: (1) available dates

for the evidentiary hearing no earlier than April 20, 2016; and (2) a schedule for depositions and

the filing of the memoranda referenced by the Court in its August 18, 2015 Order; and it is

               ORDERED that no further continuances of the evidentiary hearing will be granted

absent extraordinary circumstances.

               SO ORDERED.



                                                       /s/_______________________________
                                                       PAUL L. FRIEDMAN
DATE: January 14, 2016                                 United States District Judge




                                                  2